DETAILED ACTION
	In view of the Appeal Brief filed on 16 November 2020, PROSECUTION IS HEREBY REOPENED. A Non-Final Rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been fully considered and are persuasive-in-part.  The 103 Rejection to Claim 1 has been revised. 
Applicant's remaining arguments have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues the claimed mobile device having an app loaded there on recites a special purpose computer. Examiner respectfully disagrees.
Ex parte Schulhauser. Applicant’s citation of Ex parte Schulhauser as seen on Page 9 of the appeal brief pertain to means-plus-function claims. The present claims are not being interpreted under 112(f). As such, Examiner does not interpret the claimed mobile device having an app loaded thereon as a special purpose computer and maintains the present claim interpretation and 103 Rejection with respect to the conditional claim limitations.
 Regarding Claim 1, Applicant also argues when considering the contingent claim limitations of Claim 1, the claimed application loaded on the mobile device must be considered as a portion of the structure. Examiner respectfully disagrees. 
An “application program (app)” is not structure but is a software. The “application program” is “loaded” on the “mobile device” as is typical of software. Software itself has no physical structure. The claimed “application program” allows the “mobile device” to perform the recited contingent functions. When considering contingent claim limitations of a system, the broadest reasonable interpretation of the system claim requires structure for performing the function should to condition occur. See MPEP 2111.04.II. As the “application program” is not structure, the claimed “application program” is not required in a prior art reference to meet the instant claim limitation. However, the structure of the prior art reference must be capable of having an “application program loaded thereon” to be considered “structure for performing the function should the condition occur” as under the system interpretation because the “the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed”. See MPEP 2114.04.II. Baker teaches a mobile device comprising a cellular telephone (1650 may be a smart phone) [0057], the mobile device 
Regarding Claim 21, Applicant argues one skilled in the art would no look to Baker’s infrared emitter/receiver pairs as they are immersed. Examiner respectfully disagrees. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Regarding Claim 1, Applicant argues Lentz does not disclose or fairly suggest an app operative to cause display of an indication that the liquid container is empty in response to the output of the photodetector indicating that liquid container is empty and display an indication that the liquid container is not installed in response to the output of the photodetector indicating that the liquid container is not installed. Examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The limitation is taught according to the combination of references. Baker teaches an app operative to cause the mobile device to receive a signal [0060] indicating the output of the photodetector (206) and based on the received signal to display an indication that the liquid container is empty (too low, interpreted in the same manner as disclosed by the applicant in [0014]) in response to the output of the photodetector indicating that the liquid container is empty [0059, 0064] [0055 – 0064]. As such Baker teaches the mobile device indicating a condition of the liquid container 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to also use Baker’s mobile device to display an indication that the liquid container is not installed in response to the output of Berberich’s photodetector indicating that the liquid container is not installed, as taught by Lentz, for the benefit of initiating an alarm to inform a user the liquid container is not installed, as taught by Lentz (Col 7, lines 11 – 15), as this would indicate Munro’s container is missing.
Regarding Claim 1, Applicant also argues Lentz’s disclosure of only condition (iii) needs to be distinguished from (i) and (ii) teaches away from the claimed invention. Examiner respectfully disagrees.
Lentz does not teach that (i) and (ii) cannot or should not be distinguished. Lentz teaches the detector must distinguish between four separate conditions including the tube not mounted on the device (Col 6, lines 29 -31), thus failing to teach away.
Regarding Claim 1, Applicant also argues Lentz indicates either no tube condition or air-in-line condition, undifferentiated and therefore does not meet the claim limitation. Examiner respectfully disagrees.
Lentz’s teaching therefore do disclose indicating no tube condition as well as providing an alarm for the same. Furthermore, it is noted that the features upon which applicant relies (i.e., the container not installed indication cannot be displayed in response to other conditions) are not recited in the rejected claim(s).  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Claim 28, Applicant argues Lentz does not teach an electronic processor programmed to determine based, on an output of a photodetector, whether the liquid container is not installed. Examiner respectfully disagrees. 
Applicant cites Col 6, lines 29 – 49 as teaching distinguishing opaque fluid in conduit of tube from the other three conditions. Lentz does teach this in the cited section, but also teaches determining if the liquid container is not installed e.g. indicating if an IV tube is present [Abstract]. Also the first and second lines of the section cited by the applicant section “In its operation air-in-line detector 10 must distinguish between four separate conditions.  These are: (i) tube 16 not mounted on device 12, (ii) air-in-line, (iii) clear fluid-in-line, and (iv) opaque fluid-in-line (Emphasis added)”. Col 4, lines 8 – 37 also teaches the differences between the received light by sensors (38, 30) under conditions (i) – (iii). Lentz also teaches distinguishing between the four conditions using the electronic processor (Col 7, lines 27 – 31). As such, Lentz teaches the recited claim limitations. 
	Regarding Claims 24 – 27, Applicant argues the disclosure provides an enabling disclosure for “a light source positioned to transmit a light beam into the liquid container of the liquid-consuming device at a non-normal angle of incidence respective to a wall of the liquid container upon which the light beam impinges, wherein the liquid container splits the light beam into a bifurcated intensity distribution” (as recited in Claim  Examiner respectfully disagrees.
The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation. See MPEP 2164.01 “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue.’ These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.” See MPEP 2164.01(a).
The enablement issue with respect to Claim 24 is the limitation “a light source positioned to transmit a light beam into the liquid container of the liquid-consuming device at a non-normal angle of incidence respective to a wall of the liquid container upon which the light beam impinges, wherein the liquid container splits the light beam into a bifurcated intensity distribution”. In other words, this limitation requires a container configured such that, when a light source is positioned to transmit a light beam into the liquid container at a non-normal angle of incidence respective to a wall of the liquid container, the liquid container splits the light beam into a bifurcated intensity distribution. The specification fails to enable a container and/or optical configuration which results in the bifurcated intensity distribution. Applicant cites the disclosure “infrared mapping was effects the container has on the light distribution, but fails to enable a container and/or optical configuration which results in the bifurcated intensity distribution. In other words, the specification describes the results of the container/optical path configuration but lends no detail regarding the container/optical configuration which provides these unique results.  Figure 4 illustrates and paragraph [0021] describes the container as having a circular-cross section. Items with the described circular cross-sections and the described optical configuration do not generate a “bifurcated intensity distribution” as claimed or any lobed-type distribution pattern as shown in Figure 9. 
Restated, the invention alleges a unique pattern/intensity distribution (top and middle projections of Figure 9) generated by the configuration of the light source and container having a circular cross-section (Figure 4), where the pattern/distribution is generated by the light passing through the container (Figure 9). The Applicant leverages changes in the pattern/distribution caused by liquid either being present or absent in the cross-section through which the light passes by placing the photodetector in a specific location (24 in Figure 9) to detect these changes and indicate liquid level. The issue is, are known, as is the pattern/intensity distribution generated by this configuration. However, the prior art pattern/distribution conflicts with applicant’s disclosure. Therefore, there must be some critical difference between what is happening in the prior art and the present invention. What that difference is, however, is not enabled whatsoever. How is the applicant making the jump from the prior art to the instant invention? 
Turning to the Wand’s factors, there is little direction provided by the inventor. As discussed above, the direction provided by the inventor is that the optical configuration in Figure 4 is used, a container having a circular cross-section is provided [0021], and how to assess the impact of the liquid container on the beam shape (i.e. how to view the beam shape after light has passed through the container) [0031]. This amount of direction is inadequate however as there is no direction to “fill the gap” between the prior art/expected intensity distribution due to a container having a circular cross-section and the invention’s intensity distribution. The direction provided by the inventor is the same as that in the prior art. It can be seen in US 4857050 to Lentz et al., the path light takes, following the same path as disclosed by the applicant, when no object is present (Figure 4), when an empty object/container having a circular cross-section is present (Figure 5), and when liquid is present in the same object/container (Figure 6). Ignoring elements 36, 38, 40, it can be seen light exiting an object with a circular cross-section does not exhibit a pattern having “a bifurcated intensity distribution” with or without liquid being present. Therefore according to Lentz, there is no apparent reason for there to be less light in the central region of the pattern and more light on either side and there is does not provide any information or guidance as to what the differences are between the container or optical configuration of the prior art and that of the instant invention which allows for the claimed intensity distribution to be generated. As such, the direction provided by the applicant does not result in the claimed “bifurcated intensity distribution” and no direction is provided by the applicant as to what about the instant invention causes the claimed intensity distribution. 
Additional Wand’s factors considered are the state of the prior art and existence of working examples. As discussed above, Lentz and Duran-Ramirez both investigate light passing through a container having a circular cross-section. The prior art makes clear “a bifurcated intensity distribution” or lobed-type distribution as shown in Figure 9 does not occur in the disclosed or claimed optical configuration and container. Lentz and Duran-Ramirez both also provide insight into the state of the art and provide working examples. Lentz discloses the path light takes can be predicted with the law of 
As such, the above evidence taken as a whole results in the conclusion that the claimed invention would result in undue experimentation and is not enabled. The prior art and what is known to ordinary skill in the art illustrates the container having a cylindrical cross-section and the claimed optical configuration does not result in a “bifurcated intensity distribution” and teaches the contrary. The inventor has not provided any guidance as to how the claimed invention results in the “bifurcated intensity distribution” i.e. what about the instant container and/or optical configuration gives rise to such an intensity distribution. The inventor also has not provided guidance as to how the instant container and/or optical configuration are different than those disclosed in the prior art. As such, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant further argues Lentz and Duran-Ramirez do not illustrate light intensity distributions and cannot reproduce or represent a bifurcated intensity distribution. Examiner respectfully disagrees.

Applicant also argues the skilled artisan is taught how to verify that the contain produces the claimed distribution and therefore can reality construct a container. Examiner respectfully disagrees.
As illustrated above regarding the Wand’s factors, there would be undue experimentation on the skilled artisan. No direction is provided in the specification regarding the container and optical configuration. While one skilled in the art would understand the “goal” of the container and optical configuration i.e. a bifurcated distribution and know how to verify the result, no guidance is provided by the specification, no guidance is found in the prior art, and the prior art teachings conflict with the applicant’s results. 
Similar applies to Claims 25 – 27 (dependent upon Claim 24 and results of the claimed distribution).
Regarding Claims 24 – 27, Applicant argues the skilled artisan would readily understand the disclosure in [0031 – 0032] and Figure 9, that the implementation of Claim 24 would require infrared mapping or an equivalent to identify conditions Remarks dated 6 March 2020, Page 11). Examiner respectfully disagrees. 
 	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2163. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art (Emphasis Added). See MPEP 2163.I.A.
	The written description issue with respect to Claim 24 is the limitation “a light source positioned to transmit a light beam into the liquid container of the liquid-consuming device at a non-normal angle of incidence respective to a wall of the liquid container upon which the light beam impinges, wherein the liquid container splits the light beam into a bifurcated intensity distribution”. In other words, this limitation requires a container configured such that, when a light source is positioned to transmit a light beam into the liquid container at a non-normal angle of incidence respective to a wall of the liquid container, the liquid container splits the light beam into a bifurcated intensity distribution. The specification fails to describe a container and/or optical configuration which results in the bifurcated intensity distribution. Applicant cites the disclosure “infrared mapping was performed to assess the impact of the liquid container on the beam shape, using the arrangement employing the photodetector 24 arranged to detect the refracted beam B3 -> B4 and using the transistor based photodetector topology of effects the container has on the light distribution, but fails to describe a container and/or optical configuration which results in the bifurcated intensity distribution. . In other words, the specification describes the results of the container/optical path configuration but lends no detail regarding the container/optical configuration which provides these unique results. Figure 4 illustrates and paragraph [0021] describes the container as having a circular-cross section. Items with the described circular cross-sections and the described optical configuration do not generate a “bifurcated intensity distribution” as claimed or any lobed-type distribution pattern as shown in Figure 9. 
Restated, the invention alleges a unique pattern/intensity distribution (top and middle projections of Figure 9) generated by the configuration of the light source and container having a circular cross-section (Figure 4), where the pattern/distribution is generated by the light passing through the container (Figure 9). The Applicant leverages changes in the pattern/distribution caused by liquid either being present or absent in the cross-section through which the light passes by placing the photodetector in a specific location (24 in Figure 9) to detect these changes and indicate liquid level. The issue is, in the prior art (as will be demonstrated below), the disclosed configuration of the light source and container having a circular cross-section are known, as is the the claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. See MPEP 2163.I.A.The prior art pattern/distribution conflicts with applicant’s disclosure. Therefore, there must be some critical difference/feature between what is happening in the prior art and the present invention. What that difference is, however, is not disclosed whatsoever. How is the applicant making the jump from the prior art to the instant invention? 
It can be seen in US 4857050 to Lentz et al., the path light takes, following the same path as disclosed by the applicant, when no object is present (Figure 4), when an empty object/container having a circular cross-section is present (Figure 5), and when liquid is present in the same object/container (Figure 6). Ignoring elements 36, 38, 40, it can be seen light exiting an object with a circular cross-section does not exhibit a pattern having “a bifurcated intensity distribution” with or without liquid being present. Therefore, according to Lentz, there is no apparent reason for there to be less light in the central region of the pattern and more light on either side and there is also no apparent reason for a lobed distribution to be generated. The same can be seen in Duran-Ramirez (see previously attached PTO-892). Duran-Ramirez illustrates the path light takes when a liquid is present in an object/container having a circular cross-section (Figure 2). It can again be seen light exiting an object with a circular cross-section does not result in a pattern having “a bifurcated intensity distribution” with liquid being present (the same can be expected without liquid being present; however, light would exit the cross-section at a different location due to the difference in the index of refraction of air the instant invention results in a much different intensity distribution that what would be expected i.e. conventional or known in the art. As such, there must be some essential or critical feature which is not conventional or known in the art present in the applicant’s invention to generate the claimed “bifurcated intensity distribution”. As the inventor does not describe what the differences are between the container/optical configuration of the prior art and of the instant invention which allows for the claimed intensity distribution to be generated the claimed invention lacks written description.
Applicant further argues Lentz and Duran-Ramirez do not illustrate light intensity distributions and cannot reproduce or represent a bifurcated intensity distribution. Examiner respectfully disagrees.
Examiner agrees both Lentz and Duran-Ramirez do not illustrate light intensity distributions, however they do illustrate ray-paths. Given a certain area in a ray-path diagram, an area with a higher intensity would see more rays in that area versus an area with a lower intensity. More rays in the given area indicates more light and therefore a higher intensity. The same direct relationship is true for less rays in the given area. As such, a bifurcated intensity distribution would be reflected in a ray-path 
Similar applies to 25 – 27 (dependent upon Claim 24 and results of the claimed distribution).
Regarding Claims 25 – 27, Applicant argues Claims 25 – 27 are definite. Examiner respectfully disagrees. 
Claim 25 recites a “low intensity central region of the bifurcated intensity distribution”. Intensity distributions are not simply high intensity, low intensity regions. There are gradients between the two. Where the “low intensity central region” is located is unclear as it is unclear when can the intensity be deemed low.
Claim 26 recites a “high voltage signal”. It is unclear as to what amount of voltage can be deemed high, thus rendering the claim indefinite. Similar can be said about “low voltage signal”. The signals levels are understood by the applicant by comparing them to one another, however, this is not reflected in the claim. Similar can be said regarding the intermediate level of Claim 27.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 24 – 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 24 recites “the liquid container splits the light beam into a bifurcated intensity distribution and a photo detector disposed at a position which is in one lobe of the bifurcated intensity distribution when the light beam passes through liquid in the container”. 
The claim fails to comply with the written description requirement as no container and/or optical configuration is described which results in a “bifurcated intensity distribution” i.e. two lobes as seen in Figure 9. As such, the specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2163.I.
According to the specification, two lobes are generated by the container as disclosed in Figure 9 and in [0031 – 0032]. Figure 9 utilizes Figure 4 as a reference [0031].  The container is described as having a circular cross-section [0021] and are both indicated as (16) in Figure 4 and Figure 9. Figure 9 also relies on the beam path B3 -> B4 of Figure 4 [0031]. 
light exiting an object with a circular cross-section does not exhibit a pattern having two lobes separated by a low intensity region with or without liquid being present. 
Additional evidence can be seen in Duran-Ramirez (see previously attached PTO-892). Duran-Ramirez illustrates the path light takes when a liquid is present in an object having a circular cross-section (Figure 2). It can again be seen light exiting an object with a circular cross-section does not result in a pattern having two lobes separated by a low intensity region with liquid being present (the same can be expected without liquid being present; however, light would exit the cross-section at a different location due to the difference in the index of refraction of air and a liquid). 
As such, it can be seen items with a circular cross section, as seen in Applicants 4, and the claimed optical configuration do not exhibit generate the claimed intensity distribution disclosed in the specification. As such, the claimed invention has not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
The same applies to Claim 25 in that no container and/or optical configuration is described such that the photodetector can be positioned in the low intensity central region of the claimed beam splitting. As such, the claimed invention has not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The same applies to Claims 26 and 27 as the claimed beam splitting results in changing lobe intensity and shape, and thus signal produced by the photodetector based on whether or not the container contains liquid [0031 – 0032] (Figure 9).  No container and/or optical configuration is described that results in a beam splitting that changes lobe intensity and/or and shape according to the liquid therein. As such, the claimed invention has not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 24 – 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 24 recites “the liquid container splits the light beam into a bifurcated intensity distribution”.
The claim fails to comply with the enablement requirement as no container and/or optical configuration is enabled which results in a “bifurcated intensity distribution” i.e. two lobes as seen in Figure 9. The specification fails to enable one skilled in the art to make and/or use the claimed in invention as a container and/or optical configuration which results the claimed intensity distribution is not disclosed. 
According to the specification, the two lobes are generated by the container as disclosed in Figure 9 and in [0031 – 0032]. Figure 9 utilizes Figure 4 as a reference [0031].  The container is described as having a circular cross-section [0021] and are both indicated as (16) in Figure 4 and Figure 9. Figure 9 also relies on the beam path B3 -> B4 of Figure 4 [0031]. 
However, items with a circular cross-section do not cause intensity distributions or patterns/refraction patterns that result in two lobes separated by a low intensity region. Applicant’s specification does not disclose how to make such a container or optical configuration to provide the claimed result.
does not exhibit a pattern having two lobes separated by a low intensity region with or without liquid being present. 
The same can be seen in Duran-Ramirez (see previously attached PTO-892). Duran-Ramirez illustrates the path light takes when a liquid is present in an object having a circular cross-section (Figure 2). Light exiting the object with a circular cross-section does not result in a pattern having two lobes separated by a low intensity region with liquid being present (the same can be expected without liquid being present; however, light would exit the cross-section at a different location due to the difference in the index of refraction of air and a liquid). 
Furthermore, the direction provided by the inventor as to what container and/or optical configuration results in the claimed intensity distribution contradicts the prior art as illustrated above and one skilled in the art is not provided any information as to what the difference between the prior art and the instant invention is. 
As such, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 25 in that no container and/or optical configuration is enabled such that the photodetector can be positioned in the low intensity central region of the claimed beam splitting. As such, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The same applies to Claims 26 and 27 as the claimed beam splitting results in changing lobe intensity and shape, and thus signal produced by the photodetector based on whether or not the container contains liquid [0031 – 0032] (Figure 9).  No container and/or optical configuration is enabled that results in a beam splitting that changes lobe intensity and/or and shape according to the liquid therein. As such, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
low" in Claims 25 - 27 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to at what intensity a region can be to be considered low, thus rendering the claim indefinite. The same can be said regarding a “low voltage signal” i.e. when can a voltage signal be considered low?
The term "high" in Claim 26 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to at what voltage can be considered high, thus rendering the claim indefinite.
The term "intermediate" in Claim 27 is a relative term which renders the claim indefinite.  The term "intermediate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what voltages can be considered intermediate, thus rendering the claim indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro et al. (US 2007/0257803), in view of Berberich et al. (US 2013/0233071), in further view of Baker (US 2017/0089749).
Regarding Claim 1, Munro discloses a liquid level monitor [0059], in at least Figures 2a and 2b, comprising: a dispenser (10) for dispensing hand sanitizer liquid (antiseptic handrub known in the art to include liquids) [0042] contained in a liquid container (16) configured to connect with the dispenser (Figures 2a, 2b); a wireless transmitter (14) operative to output a wireless signal [0030]; and a computing device (84) having loaded thereon an application program (app) operative to receive the wireless signal (inherently present for the computing device to be able to receive wireless signals and “understand” them) [0030, 0043]. Munro also discloses the container is cylindrical [0042], monitoring liquid level by calculating the liquid level through comparison of time stamps [0059, 0069] which allows for alerting management when the level of liquid is at a preset level [0059]. 
Nevertheless, Munro fails to expressly disclose a light source and photodetector.
Berberich teaches a liquid level monitor (100), in at least Figure 1b, comprising: a dispenser (1) [0030]; a light source (101) positioned on the dispenser [0030] to transmit a light beam (A) into a liquid container (cylinder 103) [0020] of the dispenser at a non-normal angle of incidence (45˚) respective to a wall of the liquid container (container wall) upon which the light beam impinges (Figure 1b) [0023]; and a photodetector (102’) disposed on the dispenser [0030] at a position which is in the path of the light beam after passing through the liquid container when the light beam is refracted by liquid in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention an alternative to Munro’s calculation of liquid level would be to directly measure the liquid level. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to use Berberich’s liquid level monitor with Munro’s dispenser e.g. mounted via Munro’s bracket (8), so that Munro’s liquid level is directly measured by Berberich’s light source and photodetector, and further utilize Munro’s wireless transmitter’s outputted wireless signal to carry Berberich’s liquid level information i.e. the output of the photodetector to Munro’s computing device so that the computing device wirelessly receives the wireless signal for the benefit of determining the actual liquid level, rather than an estimated liquid level, indicating an actual shortage of liquid, as taught by Berberich [0025], so that management can be alerted when the level of liquid arrives to a preset level indicating shortage, as taught by Munro [0059].
Nevertheless, the combination fails to teach a mobile device comprising a cellular telephone (cellphone) or tablet computer, the mobile device having loaded thereon an application program (app) operative to cause the mobile device to receive the wireless signal indicating the output of the photodetector and based on the received signal to display an indication that the liquid container is empty in response to the output of the photodetector indicating that the liquid container is empty, and display an indication that 
 Baker teaches a mobile device comprising a cellular telephone (1650 may be a smart phone) [0057], the mobile device having loaded thereon an application program (1648) operative to cause the mobile device to receive a signal [0060] indicating the output of the photodetector (206) and based on the received signal to display an indication that the liquid container is empty (too low, interpreted in the same manner as disclosed by the applicant in [0014]) in response to the output of the photodetector indicating that the liquid container is empty [0059, 0064] [0055 – 0064]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to have Munro’s computing device to include a cellular telephone having loaded thereon the application program (app) operative to cause the cellular telephone to receive the signal indicating the output of Berberich’s photodetector and based on the received signal to display an indication that the liquid container is empty in response to the output of the photodetector indicating that the liquid container is empty (i.e. the liquid level is below Berberich’s limit fill level [0025]) for the benefit of alerting a user of the liquid level, as taught by Baker [0064], with the additional flexibility of informing the user when the user is located at locations other than a computer.
Nevertheless, the combination fails to expressly disclose the mobile device having loaded thereon an application program (app) operative to cause the mobile device to wirelessly receive the wireless signal indicating the output of the photodetector.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention, in the combination, to utilize Baker’s mobile device to by loaded thereon an application program (app) operative to cause the mobile device to wirelessly receive Munro’s wireless signal indicating the output of Berberich’s photodetector for the benefit of utilizing a device which is a common computing platform, as well as being portable.
Note the displaying an indication limitations are contingent claim limitations based in the output of the photodetector indicating that the liquid container is empty or is not installed. The broadest reasonable interpretation of an apparatus claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (Emphasis Added). See MPEP 2111.04.II. To render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations See MPEP 2111.04.II The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed See MPEP 2111.04.II. As such, the combination’s teaching of the structural limitations that perform the claimed function renders the system/monitor obvious.
Regarding Claim 7, Berberich teaches the photodetector (102’) disposed at a position which is in the path of one of the light beam after passing through the liquid container when the light beam is refracted by liquid in the liquid container [0023 – 0026].

Regarding Claim 21, Berberich teaches the light source is an emitter (LED) [0019] and the photodetector (102’) is disposed at the position which is in the path of the light beam after passing through the liquid container when the light beam is refracted by liquid in the liquid container [0023 – 0026] (Figure 1b).
The combination would have been obvious for the same reasons discussed regarding the rejection of Claim 7 above.
Baker also teaches the light source is an infrared emitter [0031].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to utilize an infrared emitter as the light source for the benefit of utilizing a wavelength of light known for use in/capable of determining liquid level, as taught by Baker [Abstract, 0031]. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro et al. (US 2007/0257803), in view of Berberich et al. (US 2013/0233071), in further view of Baker (US 2017/0089749), in further view of Tsuboi et al. (US 2017/0234717).
Regarding Claim 11, the combination fails to disclose a spectral filter disposed in front of the photodetector.
Tsuboi teaches a spectral filter (24-3) disposed in front of a photodetector (24-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that a spectral filer is .

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro et al. (US 2007/0257803), in view of Berberich et al. (US 2013/0233071), in further view of Baker (US 2017/0089749), in further view of Lentz et al. (US 4857050).
Regarding Claim 1, the limitations of instant Claim 1 have been according to the combination of Munro, Berberich, and Lentz, as discussed above. 
Inspired by the principles of compact prosecution, Examiner will nevertheless address the further contingent claim limitations. 
Munro fails to expressly disclose the mobile device displays an indication that the liquid container is not installed in response to the output of the photodetector indicating that the liquid container is not installed.
Baker teaches the mobile device indicating a condition of the liquid container [0059, 0064] [0055 – 0064]. Lentz also teaches determining the liquid container is not installed (Col 4, lines 21 – 38; Col 5, lines 31 – 62; Col 6, line 29 – 32).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to also use Baker’s mobile device to display an indication that the liquid container is not installed in response to the output of Berberich’s photodetector indicating that the liquid container is not installed, as taught by Lentz, for the benefit of initiating an alarm to inform a user the liquid container is not installed, as taught by Lentz (Col 7, lines 11 – 15), as this would indicate Munro’s container is missing.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro et al. (US 2007/0257803), in view of Berberich et al. (US 2013/0233071), in further view of Lentz et al. (US 4857050). 
Regarding Claim 28, Munro discloses a liquid level monitor [0059], in at least Figures 2a and 2b, comprising: a dispenser (10) for dispensing hand sanitizer liquid (antiseptic handrub known in the art to include liquids) [0042] contained in a liquid container (16) configured to connect with the dispenser (Figures 2a, 2b); and at least one electronic processor (84) configured to determine whether the liquid container is empty or not empty (continually monitor liquid level then finally create an alarm when the container is empty/reaches the preset level; empty being interpreted in the same manner as disclosed by the applicant in [0014]) [0059]. Munro also discloses the container is cylindrical [0042] and monitoring liquid level by calculating the liquid level through comparison of time stamps [0059, 0069] and allows for alerting management when the level of liquid is at a preset level [0059]. 
Nevertheless, Munro fails to expressly disclose a light source and photodetector.
Berberich teaches a liquid level monitor (100), in at least Figure 1b, comprising: a dispenser (1) [0030]; a light source (101) positioned on the dispenser [0030] to transmit a light beam (A) into a liquid container (cylinder 103) [0020] of the dispenser at a non-normal angle of incidence (45˚) respective to a wall of the liquid container (container wall) upon which the light beam impinges (Figure 1b) [0023]; and a photodetector (102’) disposed on the dispenser [0030] at a position which is in the path of the light beam after passing through the liquid container when the light beam is refracted by liquid in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention an alternative to Munro’s calculation of liquid level would be to directly measure the liquid level. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to use Berberich’s liquid level monitor with Munro’s dispenser e.g. mounted via Munro’s bracket (8), so that Munro’s liquid level is directly measured by Berberich’s light source and photodetector, and further utilize Munro’s at least one electronic processor to determine, according to the output of Berberich’s photodetector, whether the liquid container is empty or not empty (the conditions disclosed by Berberich in [0024 – 0025]) for the benefit of determining the actual liquid level, rather than an estimated liquid level, indicating an actual shortage of liquid, as taught by Berberich [0025], so that management can be alerted when the level of liquid arrives to a preset level indicating shortage, as taught by Munro [0059].
Nevertheless, the combination fails to disclose the at least one electronic processor programmed to determine, based on an output of the photodetector, whether the liquid container is not installed.
Lentz teaches an electronic processor (84) programmed to determine, based on an output of a photodetector (38, 40), the liquid container is not installed (Col 4, lines 21 – 38; Col 5, lines 31 – 62; Col 6, line 29 – 32).

The remaining claim limitations “at least one electronic processor programmed to … display an indication that the liquid container is empty if the electronic processor determines that the liquid container is empty, and display an indication that the liquid container is not installed if the electronic processor determines that the liquid container is not installed (Emphasis Added)” are contingent claim limitations which occur only if the liquid container is determined to be empty or not installed. Under broadest reasonable interpretation of an apparatus having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04.II. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed See MPEP 2111.04.II. 
Munro discloses the electronic processor programmed to display e.g. via display on which e-mails are inherently read or via an indicator light [0059]. Therefore, Munro discloses the required structure to perform the function should either condition occur. Furthermore, should the condition where the container is not empty occur (rendered obvious by Lentz), no display occurs. As such, the limitations of Claim 28 have been met. 

Munro discloses the at least one processor programmed to display an indication that the liquid container is empty if the electronic processor determines the liquid container is empty (via e-mails, or turn on or blink an indicator light when the liquid level nears the pre-set value) [0059].
Nevertheless, Munro fails to expressly disclose the electronic processor displays an indication that the liquid container is not installed if the electronic processor determines that the liquid container is not installed.
Munro discloses the electronic processor can display a condition of the liquid container and the condition is of interest to management [0059]. Lentz also teaches, as discussed above, determining the liquid container is not installed (Col 4, lines 21 – 38; Col 5, lines 31 – 62; Col 6, line 29 – 32).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to also use Munro’s electronic processor to display e.g. via email or blinking light an indication that the liquid container is not installed if the electronic processor determines that the liquid container is not installed for the benefit of initiating an alarm to inform a user the liquid container is not installed, as taught by Lentz (Col 7, lines 11 – 15), as this would indicate Munro’s container is missing.

Conclusion
A proper search and determination of allowable subject matter on claims not provided with a prior art rejection was not possible due to the 112 issues outlined above. Upon applicant’s amendment to overcome the rejections raised by the Examiner and upon the Examiner’s better understanding of the invention, a comparison of the prior art will again be made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856